Case 1:20-cv-23080-UU Document 82 Entered on FLSD Docket 11/13/2020 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                      CASE NO. 20-CV-23080-UNGARO/O’SULLIVAN

 INTERNATIONAL MARKETS LIVE, INC.,
 d/b/a iMARKETSLIVE,

         Plaintiff,
 v.

 SCOTT HUSS,

         Defendant.
                                 /

                                         ORDER

         THIS MATTER is before the Court on the Defendant’s Motion for Leave to File
 under Seal (DE# 72, 11/6/20). Having reviewed the unopposed motion which fails to
 certify compliance with the pre-filing conference requirement of Local Rule 7.1(a)(3) of
 this Court, it is
         ORDERED AND ADJUDGED that the Defendant’s Motion for Leave to File under
 Seal (DE# 72, 11/6/20) is STRICKEN from the record.
         DONE AND ORDERED, in Chambers, at Miami, Florida, this 13th day of
 November, 2020.




                                     JOHN J. O’SULLIVAN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
